



EXHIBIT 10.50


Vericel Corporation 2017 Omnibus Incentive Plan
Non-Qualified Stock Option Award Agreement for Non-Employee Directors




AWARD AGREEMENT (the "Agreement"), effective as of [[GRANTDATE]] (the “Grant
Date”), is entered into by and between Vericel Corporation, a Michigan
corporation (the “Company”), and [[FIRSTNAME]] [[LASTNAME]] (the “Participant”).
1.Grant of Option. The Company hereby grants to the Participant a non-qualified
stock option (the “Option”) to purchase [[SHARESGRANTED]] shares of common stock
of the Company, no par value (the “Shares”), at the exercise price of
$[[GRANTPRICE]] per Share (the “Exercise Price”). The Option is not intended to
qualify as an incentive stock option under Section 422 of the Code.
2.    Subject to the Plan. This Agreement is subject to and governed by the
terms and provisions of the Vericel Corporation 2017 Omnibus Incentive Plan (the
“Plan”), and, unless the context requires otherwise, terms used herein shall
have the same meaning as in the Plan. In the event of a conflict between the
provisions of the Plan and this Agreement, the Plan shall control.
3.    Term of Option. Unless the Option terminates earlier pursuant to the
provisions of this Agreement, the Option shall expire on the tenth anniversary
of the Grant Date.
4.    Vesting. The Option shall become vested and exercisable over a one year
period following the grant date, in twelve (12) equal monthly installments,
provided that the Participant is then providing services to the Company as a
Director (or is employed by the Company or an Affiliate or is providing services
as a Consultant).
5.    Exercise of Option
(a)    Manner of Exercise. To the extent vested, the Option may be exercised, in
whole or in part, by delivering written notice to the Company in such form as
the Company may require from time to time. Such notice shall specify the number
of Shares subject to the Option as to which the Option is being exercised, and
shall be accompanied by full payment of the Exercise Price of such Shares in a
manner permitted under the terms of Section 5.5 of the Plan. The Option may be
exercised only in multiples of whole Shares and no fractional Shares shall be
issued.
(b)    Issuance of Shares. As soon as practicable following the exercise of the
Option, payment of the Exercise Price for the Shares as to which the Option is
exercised and compliance to the satisfaction of the Committee with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan, the Company shall
issue to the Participant the applicable number of Shares in the form of fully
paid and nonassessable Shares. The determination of the Committee as to such
compliance shall be final and binding on the Participant.


ACTIVE/90650438.4

--------------------------------------------------------------------------------




(c)    Capitalization Adjustments. The number of Shares subject to the Option
and the Exercise Price shall be equitably and appropriately adjusted, if
applicable, as provided in Section 12.2 of the Plan.
6.    Termination of Option.
(a)    Termination of Service as a Board Member. Unless the Option has earlier
terminated, the Option shall terminate in its entirety, regardless of whether
the Option is vested, on the earlier of (i) twenty-four (24)-months from the
date that the Participant ceases to be a member of the Board of Directors or, if
later, otherwise terminates his or her employment or service with the Company or
(ii) the original expiration date of the Option. Except as provided herein, any
portion of the Option that is not vested at the time the Participant ceases to
be a Director (and, if applicable, an Employee and Consultant) shall immediately
terminate and be of no further force or effect.
(b)    Extension of Exercise Period. Notwithstanding any provisions of paragraph
(a) of this Section to the contrary, if exercise of the Option following
termination of service during the time period set forth in the applicable
paragraph or sale during such period of the Shares acquired on exercise would
violate any of the provisions of the federal securities laws (or any Company
policy related thereto), the time period to exercise the Option shall be
extended until the later of (i) forty-five (45) days after the date that the
exercise of the Option or sale of the Shares acquired on exercise would not be a
violation of the federal securities laws (or a related Company policy), or (ii)
the end of the time period set forth in the applicable paragraph.
7.    Change in Control.
(a)    Effect on Option. In the event of a Change in Control, the Option shall
(i) vest and become exercisable on the day prior to the date of the Change in
Control if the Participant is then employed by or providing services to the
Company or an Affiliate and (ii) terminate on the date of the Change in Control.
(b)    Notwithstanding the foregoing, if on the date of the Change in Control
the Fair Market Value of one Share is less than the Exercise Price, then the
Option shall terminate as of the date of the Change in Control, except as
otherwise determined by the Committee.
8.    Miscellaneous.
(a)    No Rights of Stockholder. The Participant shall not have any of the
rights of a stockholder with respect to the Shares subject to this Option until
such Shares have been issued to him or her upon the due exercise of the Option.
(b)    Nontransferability of Option. Except to the extent and under such terms
and conditions as determined by the Committee, the Option shall be
nontransferable otherwise than by will or the laws of descent and distribution,
and during the lifetime of the Participant, the Option may be exercised only by
the Participant or, during the period the Participant is under a legal
disability, by the Participant's guardian or legal representative.
Notwithstanding the


2
ACTIVE/90650438.4

--------------------------------------------------------------------------------




foregoing, the Participant may, by delivering written notice to the Company, in
a form provided by or otherwise satisfactory to the Company, designate a third
party who, in the event of the Participant’s death, shall thereafter be entitled
to exercise the Option.
(c)    Severability. If any provision of this Agreement shall be held unlawful
or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction, such provision shall (i) be deemed limited to the extent
that such court of competent jurisdiction deems it lawful, valid and/or
enforceable and as so limited shall remain in full force and effect, and
(ii) not affect any other provision of this Agreement or part thereof, each of
which shall remain in full force and effect.
(d)    Governing Law. This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of Michigan, other than its conflict of
laws principles.
(e)    Headings. The headings in this Agreement are for reference purposes only
and shall not affect the meaning or interpretation of this Agreement.
(f)    Notices. All notices required or permitted under this Agreement shall be
in writing and shall be sufficiently made or given if hand delivered or mailed
by registered or certified mail, postage prepaid. Notice by mail shall be deemed
delivered on the date on which it is postmarked.
Notices to the Company should be addressed to:
Vericel Corporation                
64 Sidney Street                
Cambridge, MA 02139            
Attention: Chief Financial Officer        
        
Notice to the Participant should be addressed to the Participant at the
Participant’s address as it appears on the Company’s records.
The Company or the Participant may by writing to the other party, designate a
different address for notices. If the receiving party consents in advance,
notice may be transmitted and received via telecopy or via such other electronic
transmission mechanism as may be available to the parties. Such notices shall be
deemed delivered when received.
(g)    No Obligation to Continue as a Director. Neither the Plan nor this Option
confers upon the Participant any rights with respect to continuance as a
Director.
(g)    Agreement Not a Contract. This Agreement (and the grant of the Option) is
not an employment or service contract, and nothing in the Option shall be deemed
to create in any way whatsoever any obligation on Participant’s part to continue
his or her service, or of the Company or an Affiliate to continue Participant’s
service.


3
ACTIVE/90650438.4

--------------------------------------------------------------------------------




(h)    Entire Agreement; Modification. The Agreement contains the entire
agreement between the parties with respect to the subject matter contained
herein and may not be modified, except as provided in the Plan or in a written
document signed by each of the parties hereto, and may be rescinded only by a
written agreement signed by both parties.
(i)    Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Participant (i)
authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Participant may have with respect to the Relevant Information; (iii) authorizes
the Relevant Companies to store and transmit such information in electronic
form; and (iv) authorizes the transfer of the Relevant Information to any
jurisdiction in which the Relevant Companies consider appropriate. The
Participant shall have access to, and the right to change, the Relevant
Information. Relevant Information will only be used in accordance with
applicable law.




4
ACTIVE/90650438.4

--------------------------------------------------------------------------------






NOTICE OF EXERCISE OF
STOCK OPTION
TO:    [____________________________]
Pursuant to the Stock Option Agreement dated _________ __, 20__, under the
Vericel Corporation 2017 Omnibus Incentive Plan, the undersigned exercises the
right to purchase __________ shares of the common stock of Vericel Corporation
and encloses: (i) payment of the purchase price in full; and (ii) executed
copies of any additional documents and agreements required by the Stock Option
Agreement. All shares are to be issued to the undersigned in the name as printed
below and delivered to the address shown.


Dated:                                                                        
Name                                                   
Address                                                
                                                              
Signature:
                                                              
Social Security Number:                       


Please print name as it is to appear on the stock certificate:     




ACTIVE/90650438.4